Citation Nr: 0635490	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  05-10 667A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1942 to 
January 1946.  He died in December 2003.  The appellant is 
his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

In August 2006, the Board requested a medical expert opinion 
pursuant pursuant to its authority as set forth in 38 
U.S.C.A. § 7109 (West 2002) and 38 C.F.R. § 20.901 (2006).  
In October 2006, the Board provided the appellant a copy of 
the medical expert opinion and provided her an additional 
opportunity to submit or identify pertinent evidence or 
argument and her representative did so.

This case has been advanced on the docket pursuant to motion 
granted under 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  The veteran died on December [redacted], 2003, at the age of 82.  
According to the death certificate, the immediate cause of 
death was pneumonia with aspiration due to chronic 
obstructive pulmonary disease (COPD).

2.  At the time of his death, the veteran was service-
connected for schizophrenia, undifferentiated type, at a 70 
percent evaluation, effective from August 13, 1956.  He was 
not totally disabled for 10 years immediately before his 
death or for five years from the date of his discharge.

3.  Based on a review of all the evidence on file, it is at 
least as likely as not that the veteran's service-connected 
undifferentiated type schizophrenia materially contributed to 
the veteran's aspiration pneumonia which then led to his 
death in December 2003.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
service connection for the cause of the veteran's death is 
warranted.  38 U.S.C.A. §§ 1310, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  The VCAA and 
its implementing regulations apply to this case.  However, as 
the Board will grant the benefit sought by the appellant in 
this decision, further discussion of the VCAA is unnecessary.


II.  Background

The veteran served on active duty from December 1942 to 
January 1946.  The veteran served in the infantry on the 
European Continent after D Day.  On two occasions his jeep 
was shelled; the second shelling killed all the others.  The 
veteran was struck by shrapnel, which produced a small wound 
in the right thigh.  During recovery in a hospital in 
England, he developed nervous symptoms.  Subsequently, a 
Board of Proceedings at Headquarters Hospital Center in Camp 
Butner, North Carolina, found that the veteran had a 
psychotic-depressive reaction that did not exist prior to 
service and was incurred in the line of duty.  In January 
1946, he was discharged from service by reason of a 
disability on the recommendation of the Board.

He was discharged with a diagnosis of psychotic, depressive 
reaction, incompetent and awarded a 100 percent service-
connected disability rating.  In May 1946 he was found 
competent and his rating reduced to 70 percent.  
Subsequently, diagnoses and rating levels changed until the 
April 1962 RO rating decision.  In December 1948 and January 
1950, he was diagnosed with manic depressive psychosis, 
incomplete remission.  In 1962, the disorder was 
recharacterized as schizophrenic reaction, undifferentiated 
type, and a 70 percent rating was continued.  At the time of 
his death, the veteran was service connected for 
undifferentiated type schizophrenia.  He was evaluated at 70 
percent, effective in August 1956, and continued at that rate 
with the exception of six weeks in 1980 when he was evaluated 
at 100 percent because of a change in medication.  

In December 2003, the veteran died of pneumonia with 
aspiration at a VA nursing home facility where he had resided 
since September 2002 for palliative care.  The death 
certificate also notes chronic obstructive pulmonary disease 
(COPD) as a significant condition contributing to death.  
According to a VA medical record, the appellant did not want 
an autopsy performed at the time of the veteran's death.

In her written statement of April 2004, the appellant said 
her husband faced unusual stress during World War II which 
resulted in a nervous condition that needed ongoing 
treatment.  She said that it was without question that his 
illness was debilitating and caused him unusual extended 
suffering with depression.  This depression would result in 
long confinements in bed in which he could not and would not 
get up.  During his final stay at a VA facility, she said he 
fell into a prolonged depressed state in which he would not 
get up nor was he forced to get up.  In this bed-confined 
state of depression he vomited while lying down, aspirated 
the vomit, and contracted fatal pneumonia resulting in death.  
She said that had her husband not suffered the mental 
conditions brought on by war, which resulted in bed-confining 
depression, he would not have vomited while lying down flat 
in the bed and suffered the painful death that he did.  His 
death is a direct result of his long-time suffering from the 
trauma of war, she said.

The record before the Board on appeal contains a medical 
opinion received in June 2005 from the appellant's physician, 
Dr. W.P.C., an internist who apparently never treated the 
veteran.  Dr. W.P.C. did not review the claims file, but said 
he reviewed extensive medical records which the appellant 
provided.  He wrote that the appellant indicated the 
veteran's psychiatric illness was particularly active over 
the years, that he would become almost catatonic and would 
stay in bed for days and weeks.  Dr. W.P.C. opined that the 
veteran's functional and mental condition continued to 
deteriorate after he entered the nursing home and that he had 
decreased daily functional capacity, decreased cognitive 
function, and decreased appetite.  Dr. W.P.C. noted that the 
veteran began to refuse food and fluids in October 2003 and 
that on November 30, 2003, the veteran vomited a clear 
liquid.  Dr. W.P.C. noted the veteran died the next day of 
aspiration pneumonia.

Dr. W.P.C. further opined that the cause of death was 
aspiration pneumonia secondary to decreased cognitive 
function and bedridden status.  He said that COPD had nothing 
really to do with the veteran's death.  Rather, he said the 
medical record clearly points out that the veteran's 
psychiatric illness was very active, and this psychiatric 
illness caused his mental and cognitive decline.  The 
psychiatric illness caused the veteran to become bedridden 
and led to the aspiration pneumonia and death.

J.L., M.D., a psychiatrist, provided an expert medical 
opinion in October 2006 at the request of the Board.  In his 
opinion, after a review of the claims file, it was at least 
as likely as not that the veteran's service-connected 
undifferentiated type schizophrenia materially contributed to 
the veteran's aspiration pneumonia which then led to his 
death in December 2003.  He noted a VA medical record stated 
the veteran had multiple medical problems at the time of 
death, including severe COPD and end stage renal disease.  He 
also noted a nursing home discharge summary which said the 
veteran could not ambulate, he was incontinent, and had 
frequent episodes of delusions with significant short term 
memory loss.  The file also showed that the veteran rarely 
allowed others to get him out of bed.  Dr. J.L. said several 
exacerbations of upper respiratory infections led to a 
continued overall decline, decreased daily functioning, 
decreased cognitive functioning and a decreased appetite.  In 
October 2003, the veteran began to refuse most food and 
fluids, and sometimes medications.  

Dr. J.L. said a further complicating issue was that the 
veteran was taking quetiapine at the time of his death.  Dr. 
J.L. quoted a black box warning that elderly patients with 
dementia-related psychosis treated with atypical 
antipsychotic drugs are at an increased risk of death 
compared to patients who took placebos.  The causes of death 
in several trials of atypical antipsychotic drugs and 
placebos were either cardiovascular or infectious (e.g., 
pneumonia) in nature, he said.  Quetiapine fumarate was not 
approved for treatment of patients with dementia-related 
psychosis, so therefore, the fact that the veteran was on 
quetiapine, an antipsychotic used to treat schizophrenia, may 
well have increased his risk of death.

Dr. J.L. concluded that it was not easy to determine what 
exactly caused the veteran to aspirate a small amount of 
clear fluid, which he then vomited.  Dr. J.L. noted that the 
veteran's chronic residual schizophrenia contributed to his 
cognitive decline and thus made him more distracted and thus 
more likely to aspirate, but confusion based on dementia 
alone also would be possible.  Dr. J.L. said the probability 
was closer to 50-50 as to whether the distractibility that 
predisposed the veteran to his aspirating was caused by 
schizophrenia and emotional problems or by dementia problems 
or physical problems.  Dr. J.L. said that he could not say 
that the veteran's service-connected mental illness was not 
an equally likely contributory cause of his aspiration and 
demise.


III.  Analysis

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service-
connected disability caused the death, or substantially or 
materially contributed to cause death.  A service-connected 
disability is one that was incurred in or aggravated by 
active service, one that may be presumed to have been 
incurred during such service, or one that was proximately due 
to or the result of a service-connected disability.  38 
U.S.C.A. §1310; 38 C.F.R. § 3.312.

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death, that it combined to 
cause death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).  The 
debilitating effects of a service-connected disability must 
have made the veteran materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(3), (4).  A grant 
of service connection for the cause of death requires an 
etiological link between the claimed in-service injury and 
the currently claimed disability.

Dependency and indemnity compensation (DIC) benefits may be 
awarded to a surviving spouse upon the service-connected 
death of the veteran.  38 U.S.C.A. § 1310 (West 2002).  

The appellant contends the veteran's bed-confined state of 
depression directly led to his subsequent aspiration and 
vomiting before his death.  

After a review of all the evidence of record, granting the 
appellant the benefit of the doubt, the Board finds there is 
objective and competent medical evidence of record to support 
a finding that the veteran's service-connected schizophrenia 
substantially or materially contributed to the veteran's 
death.

Here the Board is guided by the expert medical opinion of Dr. 
J.L. noted above as well as the opinion earlier proffered by 
Dr. W.P.C., the appellant's physician, in June 2005.  Dr. 
W.P.C. opined, in fact, that he believed the veteran's 
service-connected psychiatric illness was a direct cause of 
death, but added that certainly anyone after review of the 
medical record would conclude that the veteran's psychiatric 
illness was at least a contributory cause of death.  The 
Board finds that Dr. W.P.C. and Dr. J.L. genuinely raise an 
issue whether the veteran's service-connected mental illness 
contributed to his death by pneumonia.

The Board is aware that both Dr. W.P.C., a primary care 
physician and internist, and Dr. J.L., a psychiatrist, did 
not see or treat the veteran during his lifetime and that 
neither is a pulmonologist.  However, the Board finds both 
medical opinions are credible as the doctors reviewed and 
discussed the medical and psychiatric evidence in the file.  

The Board thus finds that a reasonable doubt exists as to the 
relationship between the veteran's service-connected 
psychiatric illness and his death, and this doubt must be 
resolved in favor of the veteran.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2006).


ORDER

Service connection for the cause of the veteran's death is 
granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


